Citation Nr: 1202589	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO. 10-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to March 1998, from August 1998 to July 2000, and from February 2002 to March 2003. In addition, he also served various periods of active and inactive duty for training with the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 60 percent. The Veteran's claims file is under the jurisdiction of the RO in New Orleans, Louisiana. The Veteran attended a hearing before the undersigned in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a Post-9/11 GI Bill payment rate greater than 60 percent.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001. 38 C.F.R. § 21.9640. The percentage of maximum amounts payable is:

* 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 
* 50 percent with at least 6 months, but less than 12 months, of creditable active duty service;
* 60 percent with at least 12 months, but less than 18 months, of creditable active duty service;
* 70 percent with at least 18 months, but less than 24 months, of creditable active duty service;
* 80 percent with at least 24 months, but less than 30 months, of creditable active duty service;
* 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and
* 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. § 3311, 3313; 38 C.F.R. § 21.9640 (2011).

The Veteran reports that he was medically discharged from reserve duty. See Hearing Transcript at 4-6 (Jan. 2011). A current code sheet indicates that he is service-connected for eight different disabilities, with a combined rating of 40 percent. The claims file does not contain complete service personnel records or any service treatment records. This information must be obtained, as it would contain evidence showing whether the Veteran was discharged due to a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records. These records should be associated with the educational claims file. Evidence of attempts to obtain these records should be associated with the educational claims file.

2. Obtain the Veteran's complete service treatment records, including any medical evaluation board or physical evaluation board records. These records should be associated with the educational claims file. Evidence of attempts to obtain these records should be associated with the educational claims file.
3. Assure that a current code sheet, showing the Veteran's service-connected disabilities, is associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


